Title: From John Adams to Elisha Boudinot, 3 April 1799
From: Adams, John
To: Boudinot, Elisha


To the Grand Jury, of the County of Morris, in the state of New Jersey
Gentlemen
Quincy April 3. 1799


Your obliging Address, at the Circuit Court of the State, in the March term of this year has been transmitted to me, by Elisha Boudinot Esqr one of the Justices of your Supreme Court, according to your request.
The Indignation you express at combinations to resist the operation of the Laws, is evincive of the dispositions of good citizens, and does you much honor. That Infatuation, which alone can excite Citizens to rise in Arms against Taxes laid, with in consideration of the necessities of the State, and with great deliberation, by their own representatives, and which induces an obvious necessity of raising more taxes in order to defray the Expence of suppressing their own presumptuous folly, is indeed Surprizing. That the Laws must be obeyed in a Government of Laws, is an all important Lesson: for what can be more destructive of Liberty and property, than Government without Law, whether in one, few or many. Insurrection itself is Government assumed, and without Law, tho partial and temporary and without right.
While the door is not closed by any foreign compact, or by obvious Principles of Policy or Justice it will always by me, be held open, from a sense of my Duty for an accommodation of differences with any and all Nations, however powerful, insidious or dangerous they may be supposed to be, unless I could see a probable prospect of rendering them less so by our Interference. Dangers to the Peace, Rights and Liberties of Mankind arising from their corruptions and divisions, are too numerous for us  to be controuled by Us, who, from our situation, have, of all Nations, the least colourable Pretentions to assume the ballance and the rod. If We are forced into the Scale, it will be against our Inclination and Judgment, and however light We may be thought to be, We will weigh as heavy as We can.
The End of every War is Peace. Your Approbation gives me great pleasure. Whenever We have Ennemies it will be their own fault, and they will be under no necessity of continuing Ennemies longer than they choose.
In the present Crisis, however, We ought to continue, with unabated Ardor, all our Preparations and Operations of Defence.

John Adams